Citation Nr: 0826456	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck injury with 
concurrent headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court) in December 2007, 
which vacated a March 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a January 2004 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The parties in the Joint Motion agree that a remand of this 
case is necessary to obtain disability records from the 
Social Security Administration (SSA) since the veteran 
testified during the Board hearing that he was then appealing 
an adverse decision for disability benefits.  These SSA 
records may contain evidence regarding cervical pain and 
headaches going back to 1986.  There is no indication in the 
claims file that VA attempted to obtain the veteran's SSA 
medical records.  Therefore, on remand the AMC/RO should 
obtain the veteran's SSA records and supporting medical 
records.

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicates that VA must 
decide whether the veteran is entitled to a medical 
examination and medical opinion.  In a recent brief filed 
with the Board, the veteran's service representative also has 
requested a medical examination and an opinion as to the 
likelihood that the veteran's current neck problems are the 
result of his in-service 1981 motor vehicle accident.  

Considering the Court Order and the representative's brief, 
the Board will remand this matter for the RO to arrange for a 
VA examination and medical opinion on the etiology of the 
veteran's claimed residuals of a neck injury and headache 
disability.

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  The Board notes that during the Board 
hearing the veteran testified that he did not recall the name 
of the first chiropractor he consulted post-service in 1981 
and that he had tried to find out if Dr. P., the first doctor 
who treated him after the August 1981 accident in Oscoda 
County, Michigan, had any records but that as far as he knew 
Dr. P. had died.  (Transcript, at pp. 3, 5).  However, when 
discussing some treatment for auto accident injuries, he also 
testified that there were University of Michigan Medical 
Center records.  (Transcript, at pp. 5-6).  A review of the 
claims file disclosed other reported motor vehicle accidents 
in April 1993, April 2001, May 2001, and June 2001, as well 
as a slip-and-fall injury on ice at a motel in February 1998.  
Thereafter, a large, ruptured C-6 disc was identified on MRI 
in April 1998, resulting in an anterior cervical discectomy 
and fusion on May 19, 1998.  It appears that the veteran took 
some legal action regarding that injury, as medical reports 
were addressed to a law firm.  Hence, on remand the AMC/RO 
should contact the veteran and his representative for 
information about all medical providers in order to obtain 
medical records not found already in the claims file, 
including those medical records related to his motor vehicle 
accidents in April 1993, April 2001, May 2001 and June 2001, 
and slip-and-fall injury in February 1998.  The veteran 
should also be requested to provide information regarding any 
workman's compensation claims he may have filed since his 
separation from service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to the claim on appeal, including medical 
records related to other motor vehicle 
accidents in April 1993, April 2001, May 
2001 and June 2001, and the slip-and-fall 
injury in February 1998.  The veteran 
should also be requested to provide 
information regarding any workman's 
compensation claims he may have filed 
since his separation from service.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be afforded a VA medical 
examination, to be conducted by an 
orthopedist.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history, including injuries, 
are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the orthopedist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should obtain from the veteran a history 
of his involvement in motor vehicle 
accidents, slip-and-fall injuries, and 
occupational injuries.  

The physician must specifically address 
the veteran's contention that the August 
1981 traffic accident caused injury to his 
neck causing his current residuals, 
including concurrent headaches, and the 
September 1981 discharge examination 
finding that the veteran's neck and spinal 
system showed no abnormalities.  If there 
is documentation of other post-service 
neck injuries, they are to be noted and 
the impact of those injuries is to be 
discussed by the examiner.  All clinical 
findings should be reported in detail.  
The examiner is to opine whether it is at 
least as likely as not that any present 
neck pathology is the result of a 
documented neck injury in service.  All 
opinions rendered by the physician are to 
include sustainable reasons and bases to 
support the opinions.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




